DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks filed using the After Final Consideration Pilot (AFCP) Program, on 26 October 2021 in the matter of Application N° 16/335,598.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 4, 6, 9, 12, 13, 16, and 18 have been canceled.  No claims have been added.
Claims 1, 8, and 17 have been amended.  Claim 1 has been amended to recite application of the cyantraniliprole/abamectin composition to at least three times over an about 20 day period.  The claim has been amended to narrow the range of the amount of composition per area applied.  The claim has been amended to recite that the cyantraniliprole/abamectin composition is applied to plants planted at least 91 days prior.  Lastly, the claim has been amended to recite a destruction rate of at least 50%  of the potato psyllid as compared to an untreated control.
Claim 8 is amended to depend from claim 1 and claim 17 is amended revising the amounts of cyantraniliprole and abamectin that are used per hectare.
The amendments are supported (see e.g., Example at pp. 10-11).
No new matter has been added.
Thus, claims 1, 8, 15, and 17 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. David M. Klecyngier on 16 November 2021.
Please AMEND claim 1 to read as follows:
A method comprising: applying at least three times to a potato plant via foliar application, over an about 20-day period, about 100 g ai/ha to 150 g ai/ha of a composition comprising cyantraniliprole and abamectin in a weight ratio of between about 6:1 and 2:1, wherein the potato treated potato plants were planted at least about 91 days prior to foliar treatment, wherein the potato seeds seed-treated prior to planting with a composition comprising thiamethoxam and fludioxonil prior to planting, wherein the application of both compositions provides a destruction rate of at least 50% of potato psyllid as compared to untreated potato plants 20 days after applying and greater long-term control against potato psyllid where greater long-term control is defined as controlling more potato psyllid based on average potato psyllid count per leaf than either cyantraniliprole or abamectin alone 20 days after application of the respective active compounds.
Please CANCEL claims 11 and 14.
Please AMEND claim 15 to read as follows:
The method of claim 1, further comprising diluting the composition comprising cyantraniliprole and abamectin prior to application.
Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
The agreed-to amendments presented above overcome both of the outstanding rejections under 35 USC 112(a) and (d), as well as the previously maintained obviousness rejection.
Briefly, the amended invention recites a method that reduces the presence or development of potato psyllid pests on potato plants that have gestated and developed to 91 days or later.  The treatment process requires that the seeds are pre-treated with a combination of thiamethoxam and fludioxonil, planted, and then after about 91 days, the foliage of the plants are treated at least three times with a composition comprising cyantraniliprole and abamectin.
Applicants’ instant disclosure provides clear, inarguable evidence that this process achieves the recited effect compared to both the untreated control as well as the treatment processes that administered cyantraniliprole or abamectin on their own.
With the above, agreed-to amended limitations in mind, a supplemental search of the prior art was conducted.  The search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615